NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 10/25/2021.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Porco on November 3, 2021.
The application has been amended as follows: 
Amend claim 1 to include the limitations of claim 16 at the end of the claim. 
Cancel claim 16.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an electrosurgical apparatus comprising an electrically conducting tube, an insulating outer tube, an electrode, and “a knob coupled to the insulating outer tube to effect rotation of the distal end of the insulating outer tube in 360 degrees of rotation, wherein the electrode is an electrically conducting planar blade, wherein when the insulating outer tube is rotated, the electrically conducting planar blade remains in the same plane throughout the rotation of the distal end of the insulating outer tube” (amended claim 1), “wherein the insulating outer tube and the outer tube distal housing are rotatable while the electrically conducting tube is rotationally fixed such that the electrode floats within the outer tube distal housing as the insulating outer tube is rotated” (claim 17), and “an electrode coupled to the distal end of the electrically conducting tube via a spring, the spring configured to electrically and mechanically couple the electrode to the distal end of the electrically conducting tube…wherein the first insulating outer tube and the second, distal insulating outer tube are rotatable while the electrically conducting tube is rotationally fixed such that the spring and electrode float within the second, distal insulating outer tube as the first insulating outer tube is rotated” (claim 29).
Rencher et al. (2012/0116397) who discloses and an electrosurgical apparatus comprising an electrically conducting tube, an insulating outer tube, an electrode, the electrically conducting tube comprising a flexible portion formed form a plurality of cuts to enable articulation of its distal end.  Rencher et al. fails to disclose the above claimed limitations with respect to rotation of the outer tube. 
Claims 1, 6-7, 10-12, 14-15, 17-21, 23-25, 27-29, 31-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794